Citation Nr: 0734954	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  06-06 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1964 to June 1968.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2007, 
a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran submitted a waiver of RO initial consideration of VA 
audiology clinic records.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran claims that his hearing loss was incurred in 
service.  His primary specialty was as an air crew egress 
specialist.  He testified at the August 2007 hearing that he 
was also a munitions specialist.  Hence, it may be assumed 
that he had some level of noise exposure in service.  VA 
treatment records show the veteran has mild to severe 
bilateral hearing loss and that he receives hearing aids from 
VA.  The veteran has not been afforded a VA audiological 
evaluation with audiometry studies.  Under 38 C.F.R. 
§ 3.159(c)(4), a VA medical examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Here, the record indicates he may have hearing loss 
and there is evidence of noise exposure in service, but there 
is insufficient evidence to determine whether the veteran has 
hearing loss by VA standards that is related to noise 
exposure in service.  Consequently, a VA examination to 
obtain a medical opinion is indicated.

The veteran also claims that he has peripheral neuropathy 
that is related to his exposure to herbicides or to DDT in 
service.  Service medical records show the veteran received 
treatment for a fractured toe at an Air Force dispensary in 
Bien Hoa, Vietnam in March 1966; hence, the record 
establishes that he served in Vietnam during the Vietnam War 
and he is presumed to have been exposed to herbicides.  
38 C.F.R. § 3.307(a)(6)(iii).  He has stated that he used DDT 
on himself daily while in Vietnam to control insect pests.

Acute or subacute peripheral neuropathy that is entitled to 
presumptive service connection based on exposure to 
herbicides is defined by regulation as:  Transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See Note 2 following 38 C.F.R. § 3.309(e).  The 
veteran's neuropathy does not meet this definition; however, 
he has submitted an August 2003 opinion from private Dr. 
J. P. M. and a March 2004 opinion from Dr. W. H. S. that 
indicate that his neuropathy may be related to exposure to 
herbicides or to other chemicals in service.  However, these 
opinions do not explain why Agent Orange is considered a 
possible cause for the neuropathy and are not stated in terms 
of sufficient probability (i.e., at least as likely as not) 
to substantiate the veteran's claim of themselves.  The 
veteran has not been afforded a VA examination to assess the 
etiology of his neuropathy.  The record contains medical 
diagnoses of chronic demyelinating polyneuropathy and 
peripheral neuropathy; evidence that the veteran was exposed 
to Agent Orange in service; and private medical opinions that 
relate the veteran's disability to herbicide or other 
chemical exposure in service.  Consequently, a VA examination 
to obtain a medical opinion regarding the etiology of the 
veteran's neuropathy is indicated.  38 C.F.R. § 3.159(c)(4).

Additionally, it appears that VA treatment records remain 
outstanding.  VA audiology clinic records from November 2004 
to October 2006 have been associated with the claims file.  
However, at the August 2007 hearing, the veteran testified 
that he had been seeking treatment for peripheral neuropathy 
at the VA Medical Center in Danville, Illinois since October 
2003 and that he had an Agent Orange examination in December 
2003.  VA treatment records are constructively of record and 
may be pertinent to the veteran's appeal; hence, they must be 
secured.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but was not 
notified of the criteria for establishing disability ratings 
or effective dates of awards.  Since the case is being 
remanded anyway, the RO will have the opportunity to correct 
the notice deficiencies.  

Accordingly, the case is REMANDED for the following:

1.	The RO should provide the veteran 
notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), regarding disability 
ratings and effective dates of awards.  
The appellant and his representative 
should be given an appropriate time to 
respond.

2.	The RO should obtain complete records 
of all VA treatment the veteran has 
received since October 2003.

3.	The RO should then arrange for the 
veteran to be examined by an 
otolaryngologist (to include 
audiometric studies) to determine 
whether he has a hearing loss 
disability by VA standards and, if so, 
its likely etiology, specifically 
whether it is at least as likely as not 
(50 percent or better probability) that 
any such hearing loss is related to his 
military service, to include as due to 
noise exposure therein.  The examiner 
must review the veteran's claims file 
in conjunction with the examination and 
must explain the rationale for all 
opinions given.   

4.	The RO should also arrange for the 
veteran to be examined by a neurologist 
to determine the etiology of his 
neuropathy.  The examiner must review 
the veteran's claims file in 
conjunction with the examination, 
specifically noting private medical 
opinions already of record that relate 
the veteran's neuropathy to herbicide 
exposure.  The examiner should express 
an opinion regarding the likely 
etiology of the veteran's neuropathy, 
and specifically whether the neuropathy 
is at least as likely as not (50 
percent or better probability) related 
to herbicide exposure in service or is 
otherwise related to service (to 
include as based on exposure to DDT).  
The examiner must explain the rationale 
for all opinions given.

5.	The RO should then re-adjudicate the 
claims.  If either of the claims 
remains denied, the RO should issue an 
appropriate supplemental statement of 
the case and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).



